Title: To Benjamin Franklin from the Chevalier de Kermorvan, [27 June 1776]
From: Kermorvan, Gilles-Jean Barazer, chevalier de
To: Franklin, Benjamin


Monsieur
[June 27, 1776]
  Vous trouverez les trois volumes de depravation, restauration, stabilité de l’ordre légal que m: du bourg m’a fait le plaisir de vous envoyer par moy.
  Vous voudrez bien me faire la grace d’accepter les autres ouvrages que j’ai recueilli a paris d’après la notte que je demendai a m: du bourg, des livres qui pourroient vous faire plaisir.
  J’ai remis hier au soir Votre lettre a M: Rush nous dévons aujourdhuy voir plusieurs membres du congrès.
  J’ai l’honeur de vous prévenir que je ne communiquerai ce que je vous dis hier qu’aux membres du congrès. J’ai des raisons pour me comporter ainsi et si le congrès a le désir de réussir il est necessaire que tout ce qui est affaire de politique exterieure soit ignoré dans le public a cause des oppositions que les autres puissances ne manquent pas d’elever.
  La hollande dans son commerce des indes, la Suisse dans ses contrats et renouvellemens d’alliance, en agissent ainsi. Le secret quand on a des ennemis est le plus nécessaire.
  J’attends, Monsieur, avec impatience la nouvelle de votre parfaite convalescence, et le plaisir de vous voir ici accelerer le grand oeuvre. Je suis avec attachement et réconnoissance de vos politesses, Monsieur, Votre trés humble et trés obeissant serviteur
Le Chevalier de Kermorvan
 
Addressed: to / doctor fran [torn] / at the Countri
